                 Case 1:19-cr-00869-ER Document 58 Filed 01/04/21 Page 1 of 5




(212) 373-3250

(212) 492-0250

lreisner@paulweiss.com


         January 4, 2021



         By ECF

         Honorable Edgardo Ramos
         United States District Judge
         United States Courthouse
         40 Foley Square
         New York, NY 10007

                         Re:   United States v. Neil Cole,
                               19 Cr. 869 (ER)

         Dear Judge Ramos:

                        We respectfully submit this letter to bring to the Court’s attention
         additional information relevant to the Court’s consideration of Mr. Cole’s pending
         pretrial motions.

                         There are two defense pretrial motions pending before the Court:
         (1) motion to compel the government to provide certain discovery regarding its
         instructions to witnesses and coordination between the U.S. Attorney’s Office and the
         SEC, including the suspicious circumstances surrounding the acceleration of Mr. Cole’s
         SEC testimony in November 2018 (ECF No. 28), and (2) motion to compel the
         government to produce underlying electronic data and related information necessary to
         understand and evaluate certain summary Excel spreadsheets the government apparently
         intends to rely on at trial (ECF No. 33). To date, the government has refused to provide
         any of the requested information.

                        As a result of the government’s refusal to disclose the requested
         information concerning its coordination with the SEC and the circumstances surrounding
         the acceleration of Mr. Cole’s SEC testimony, counsel for Mr. Cole submitted a
      Case 1:19-cr-00869-ER Document 58 Filed 01/04/21 Page 2 of 5




Honorable Edgardo Ramos                                                                 2


narrowly-tailored FOIA request to the SEC, seeking emails and other documents from a
limited, two-month time period (September 7, 2018 through November 9, 2018—the date
of Mr. Cole’s SEC testimony) that could shed light on the circumstances surrounding the
accelerated scheduling of Mr. Cole’s SEC testimony. In opposing Mr. Cole’s motion, the
government previously had represented that a criminal investigation “did not exist” at the
time the SEC requested to advance Mr. Cole’s testimony. The SEC declined to provide
any documents responsive to the FOIA request, asserting that the requested documents
fall within a statutory FOIA exemption for records compiled for law enforcement
purposes. As part of its response, the SEC claimed that documents requested “were
generated during the Government’s criminal proceedings.” As described below, it is
difficult to reconcile the government’s contention that a criminal investigation “did not
exist” when the SEC sought to accelerate Mr. Cole’s testimony with the SEC’s claim that
requested documents were generated during “criminal proceedings” in order to withhold
the materials. These inconsistencies cast further doubt on the purported reasons offered
for accelerating Mr. Cole’s testimony and support Mr. Cole’s motion seeking additional
disclosure.

                   Mr. Cole’s Motion and the Government’s Response

                As set forth in Mr. Cole’s memorandum of law in support of his motion to
compel discovery (ECF No. 29), it appears that Mr. Cole’s SEC testimony may have
been secured through false and misleading statements intended to conceal the existence
of a criminal investigation until after his testimony took place.

                 On or about September 7, 2018, Mr. Cole received a subpoena from the
SEC requiring him to provide two days of testimony on November 29 and 30, 2018. At
that time, the existence of an SEC investigation already had been known for nearly three
years, but there was no indication of any criminal investigation. On September 13, 2018,
approximately one week after Mr. Cole received the SEC subpoena for testimony, and
unprompted by Mr. Cole or his counsel, the SEC Staff Attorney responsible for the
investigation contacted counsel for Mr. Cole and represented that the SEC needed to
accelerate the date of Mr. Cole’s testimony from November 29 and 30 to a date in early
November due to scheduling issues. The Staff Attorney offered to limit Mr. Cole’s
testimony to one day if Mr. Cole agreed to accelerate the timing of his
testimony. Several days later, the Staff Attorney sent a follow-up email to Mr. Cole’s
counsel reiterating that, “As discussed, we will need to move Mr. Cole’s testimony to an
earlier day,” and requesting a date between November 2 and November 9. Mr. Cole
agreed, and provided sworn testimony to the SEC on November 9, 2018. Shortly
thereafter, Iconix announced publicly that it had been contacted by the U.S. Attorney’s
Office for the Southern District of New York. That disclosure by Iconix provided the
first indication of the involvement of criminal authorities.
      Case 1:19-cr-00869-ER Document 58 Filed 01/04/21 Page 3 of 5




Honorable Edgardo Ramos                                                               3


              We understand that Seth Horowitz, now a cooperating witness for the
government, also was scheduled to provide SEC testimony in late 2018, but that at or
around the same time that Mr. Cole’s testimony was rescheduled, Mr. Horowitz’s
testimony was canceled, likely at the request of the U.S. Attorney’s Office, to prevent
Mr. Horowitz from testifying and avoid creating a record that could be helpful to Mr.
Cole. Based on disclosures by the government, Mr. Horowitz began meeting with the
government in early December 2018.

               Based on these facts, Mr. Cole moved for an order requiring the
government to submit an affidavit with appropriate supporting documentation and
produce its communications with the SEC on this topic. In its opposition to Mr. Cole’s
motion, the government asserted that there could not have been any improper
coordination between criminal authorities and the SEC “because the Government’s
investigation did not exist at the time the SEC requested to advance Cole’s testimony
date.” (Gov’t Mem. of Law in Opp’n, ECF No. 39, at 11, 12.) In addition, although the
government did not specifically describe what prompted the SEC’s purported “need” to
accelerate Mr. Cole’s testimony, the government represented that “the SEC sought to
advance Cole’s testimony to early November 2018 in light of internal SEC timing
considerations.” (Id. at 12 (emphasis added).)

                    The FOIA Request and Response from the SEC

               In July 2020, counsel for Mr. Cole submitted a FOIA request to the SEC
for certain documents from the matter captioned In the Matter of Iconix Brand
Group. The scope of the request was limited by subject matter and timeframe in an effort
to identify documents relevant to the issues described in Mr. Cole’s motion.

               The FOIA request sought documents from a two-month period, from
September 7, 2018 (the date of the SEC subpoena) to November 9, 2018 (the date of Mr.
Cole’s rescheduled SEC testimony). Within that narrow timeframe, the FOIA request
sought the following two categories of information:

              1. Emails and other documents concerning the scheduling, rescheduling,
                 postponement or cancellation of testimony of Neil Cole or Seth
                 Horowitz; and

              2. Emails and other communications between (a) the lead SEC Staff
                 Attorney and (b) representatives of the U.S. Attorney’s Office for the
                 Southern District of New York.

              The SEC’s FOIA Office denied the request, contending that any
responsive records were exempt from public disclosure under a provision of FOIA that
exempts from public disclosure records “compiled for law enforcement purposes,” if the
      Case 1:19-cr-00869-ER Document 58 Filed 01/04/21 Page 4 of 5




Honorable Edgardo Ramos                                                                    4


release of such records “could reasonably be expected to interfere with enforcement
proceedings,” 5 U.S.C. § 552(b)(7)(A). (Exhibit A at 1.)

               We appealed that decision to the Office of the General Counsel of the
SEC. On August 24, 2020, we received a letter from the Office of the General Counsel
concurring in the decision reached by the FOIA Office. The justification provided by the
SEC, however, is hard to reconcile with the government’s representations, and casts
further doubt on the purported explanation for the acceleration of Mr. Cole’s testimony.

               First, the SEC’s letter states that “the emails and other documents you
seek were generated during the SEC’s aforementioned investigation and enforcement
proceedings against Messrs. Cole and Horowitz, and at least some were generated during
the Government’s criminal proceedings against these individuals.” (Exhibit B at 2
(emphasis added).) But the FOIA request was limited to documents from on or before
November 9, 2018, and the government has relied on the claim that there was no criminal
investigation at the time Mr. Cole’s testimony was rescheduled. Moreover, the SEC’s
response suggests that communications do exist between the SEC and the U.S. Attorney’s
Office from the period between Mr. Cole’s receipt of the subpoena on September 7 and
his testimony on November 9. No such communications have been disclosed.

               Second, the SEC’s letter states that the Enforcement staff of the SEC
confirmed “that the records you seek contain privileged information, including core work
product.” (Exhibit B at 3.) When the SEC requested that Mr. Cole accelerate the date of
his testimony, however, it claimed that the request was based on scheduling issues, and
the government similarly represented in its opposition to Mr. Cole’s motion that “internal
SEC timing considerations” created the purported need to accelerate Mr. Cole’s
testimony. If so, it is difficult to understand how the requested materials (“documents
concerning the scheduling, rescheduling, postponement or cancellation of testimony”)
could constitute “core work product.” Core work product is limited to the “mental
impressions, conclusions, opinions, or legal theories of an attorney.” Schomburg v. New
York City Police Dept., No. 12 Civ. 7161 (RWS), 298 F.R.D. 138, 143 (S.D.N.Y. Mar.
14, 2014). The SEC’s recent representation that the requested records include core work
product suggests that the decisions regarding the timing of the SEC testimony were based
on tactical considerations and not merely the result of a scheduling issue. Likewise, if a
scheduling issue were the real reason, it would be difficult to see how release of the
limited documents sought through the FOIA request could possibly “harm the SEC’s
position in successfully litigating this case,” as the SEC contends. (Exhibit B at 3.)

                 To be clear, we are not asking this Court for any relief with respect to the
FOIA request. Rather, we bring this information to the Court’s attention because we
believe it is relevant to Mr. Cole’s pending pretrial motion seeking discovery concerning
coordination between the government and SEC, and provides further support for the
disclosures requested in that motion.
      Case 1:19-cr-00869-ER Document 58 Filed 01/04/21 Page 5 of 5




Honorable Edgardo Ramos                                                                5



               Finally, the government’s unwillingness to provide any of the information
requested in Mr. Cole’s other pretrial motions continues to prejudice Mr. Cole. We
continue to believe it is appropriate for the government to be instructed that it may not
discourage witnesses or other third parties from cooperating with the defense. Further,
even while the government continues to produce additional Rule 16 materials (including
recent productions on November 30, December 7 and December 21), it has not provided
any of the underlying electronic data or other information needed to evaluate the
summary Excel spreadsheets that the government apparently intends to use at trial as
purported evidence of the deletion of emails. The government should be required to
produce this information, which we anticipate may be voluminous, sufficiently in
advance of trial to allow for a meaningful review by the defense, including analysis by a
forensic expert if necessary.

              Thank you for your consideration.


                                       Respectfully submitted,

                                       /s/ Lorin L. Reisner
                                       Lorin L. Reisner
                                       Richard C. Tarlowe


cc:    Counsel of Record (by ECF)
